Citation Nr: 1143022	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE). 

2.  Entitlement to an effective date prior to December 15, 2008, for the grant of a 100 percent rating for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert D. Ford, Attorney at Law




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the May 2008 rating decision, the RO, granted service connection for PTSD at a 70 percent disability rating, effective October 30, 2007, found that there was no CUE in a May 2005 rating decision denying service connection for PTSD and denied entitlement to a TDIU.  

The April 2009 rating decision increased the Veteran's disability rating for his service-connected PTSD to a 100 percent disability rating, effective December 15, 2008.

The December 2009 rating decision, in part, continued the Veteran's 100 percent disability rating for PTSD.

The Board notes that in an April 2011 correspondence and in the August 2011 certification of appeal, the RO characterized the Veteran's claims as entitlement to an effective date earlier than October 23, 2007, for the grant of service connection for PTSD and entitlement to an effective date earlier than December 15, 2008 for grant of a TDIU.

However, a review of the record demonstrates that while the Veteran has been granted a 100 percent disability rating for PTSD, effective December 15, 2008, he has not been granted entitlement to a TDIU. 

Additionally, the Board also notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his appeal process, the Veteran has provided specific arguments relating to the effect that his service-connected PTSD has had on his ability to secure or follow substantially gainful employment.  Accordingly, the Board finds that the earlier effective date claim for claim for PTSD includes as a component, a claim for TDIU, and this claim has therefore been added as an additional claim in appellate status. 

Thus, the Board has characterized the issues on appeal as those reflected on the title page.

The Board notes that the Veteran's substantive appeal is not currently associated with the Veteran's claims file.  However, despite the absence of his substantive appeal, the Veteran's claims have been developed and are therefore properly before the Board. 

The Veteran was scheduled for a videoconference hearing.  In correspondence dated in March 2011, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2010). 


FINDINGS OF FACT

1.  The Veteran initially submitted a claim of entitlement to service connection for PTSD on February 3, 2004, which was denied in a May 2005 rating decision; he did not appeal, and the decision became final. 

2.  The May 2008 rating decision reopened and granted the Veteran's service connection claim for PTSD and assigned an effective date of October 30, 2007, the date of receipt of the Veteran's petition to reopen his claim. 

3.  Following the Veteran's claim of entitlement to PTSD received on October 30 2007, new official service department records were added to the claims file that served, in part, as the basis for the Board's award of entitlement to service connection for PTSD in the May 2008 rating decision.

4.  The Veteran filed a new claim for an increased rating in excess of 70 percent for his PTSD that was received on December 15, 2008.

5.  It was not factually ascertainable at any time between December 15, 2007 and December 15, 2008, that the Veteran underwent an increase in the severity of his PTSD disability. 

6.  The Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, denying service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  Entitlement to an effective date of February 3, 2004 but no earlier, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010). 

3.  The criteria for an effective date, earlier than December 15, 2008, for a 100 percent rating for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2010).

4.  The criteria are met for the assignment of TDIU, effective from December 15, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C .F.R. §§ 3.102, 3.340, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to a TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for entitlement to a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to this issue.

Regarding the remaining issues, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).


I.  Entitlement to an effective date earlier than October 23, 2007, for the grant of service connection for PTSD on the basis of CUE.

Laws and Regulations

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Here, the Veteran's initial service connection claim for PTSD was received by VA on February 3, 2004.  A May 2005 rating decision denied the Veteran's claim.  He was notified of the decision and his appellate rights in a May 2005 letter and did not appeal.  Consequently the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §20.1103. 

In October 2007, the Veteran filed a petition to reopen his service connection claim for PTSD. The claim was reopened and granted in a May 2008 rating decision with an effective date of October 30, 2007, the date of the Veteran's petition to reopen. 

In the May 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence associated with his claim that showed that the Veteran had been diagnosed with PTSD that was related to an in-service stressor.

It is undisputed that the Veteran did not appeal the May 2005 rating decision within one year.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement (NOD); otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).  In this case, the Veteran did not initiate an appeal within one year of the notification of the May 2005 rating decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied.  The error must be undebatable and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the high threshold of CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 3.105(a). 

Analysis

The Veteran claims entitlement to an effective date earlier than October 30, 2007 for the grant of service connection for PTSD.  For the reasons that follow, the Board finds that an effective date of February 3, 2004 is warranted. 

As noted above, a rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.302, 20.1103 (2010).  Where there has been a prior final denial, the award of VA benefits generally may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997); 38 C.F.R. § 3.400(q) (2)). 

However, 38 C.F.R. § 3.156(c)(1) provides an exception to the rule of finality in certain cases where relevant official service department records are subsequently associated with the claims file.  

38 C.F.R. § 3.156(c) provides: 

Service department records. 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 

(i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

38 C.F.R. § 3.156(c) was amended effective September 6, 2006.  Prior to that date, it provided as follows: 

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

The Veteran maintains that the RO committed CUE by failing to consider the correct law when it denied service connection for PTSD.  He alleges that under 38 C.F.R. § 3.156(c), an earlier effective date for the award of service connection for PTSD should have been assigned by the RO, due to the receipt of newly-discovered service department records which resulted in a May 2008 grant of service connection.  

Specifically, the Veteran argues that since the RO's May 2008 rating decision that granted service connection for PTSD relied upon the October 2007 submission of additional service department unit records to corroborate the Veteran's in-service PTSD stressors, the RO should have applied 38 C.F.R. § 3.156(c) in assigning the earliest possible effective date.  Thus, he maintains that the effective date of the award should be retroactive to the date VA received the original claim for service connection for PTSD which is February 3, 2004.  

The Court recently clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80   (2011) that under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim. Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id.  at 280.  However, the information that United States Armed Services Center for Unit Records Research (CURR) used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam. Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim. Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id. Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.  Id. 

Similarly, when applying 38 C.F.R. § 3.156(c) in the present case, the Board finds that the RO's award of service connection for PTSD in May 2008 was based on the receipt of additional service department records of a July 1970 Army Commendation Medal which verified the Veteran's in-service PTSD stressor of helping put out fires after an explosion at the 243rd Field Service Company's Class II yard.  These service records provided the missing PTSD element of verified in-service stressors as they were credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

While the Veteran had not provided specific dates in his 2004 claim with regard to his claimed stressors, his DD 214 which was already of record at the time of the May 2005 rating decision indicated that the Veteran had received the Army Commendation Medal.  In evaluating the Army Commendation Medal submitted by the Veteran's attorney in October 2007, the Board finds that the information necessary to obtain this record was available and of record at the May 2005 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is applicable, and the May 2005 rating decision must be reconsidered. 

The Board notes the change to 38 C.F.R. § 3.156(c) in September 2006.  The regulation in effect prior to September 2006 indicated that it was applicable to official service department records, which presumably have been misplaced, and corrections made to service records.  The revised regulation is broader.  Generally, the effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110. 

However, here, the change in regulation is a restatement of policy and not a liberalizing law or VA issue.  VA does not limit its reconsideration to misplaced service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) quoting New and Material Evidence, 70 Fed. Reg. at 35, 388.  In Vigil, the Court made it clear that the regulation in effect prior to September 2006 did not limit the evidence that would allow a Veteran to obtain an effective date prior to the date of his reopened claim solely to misplaced records.  The Court held that records generated in response to a Veteran's request are contemplated by the criteria of 38 C.F.R. § 3.156(c). 

An award based all or in part on the records included in 38 C.F.R. § 3.156(c) is effective on the date entitlement arose or the date VA received the previously decided claim.  Vigil, 22 Vet. App at 66.  Furthermore, when an initial claim is denied because of lack of evidence of an in-service injury that is later granted based in part on subsequently acquired service records establishing the in-service injury, the claimant is entitled to a retroactive evaluation of the disability to assess a proper effective date which would be the date of the original claim or the date entitlement arose, whichever is later.  Id.  In this case, the in-service event is a stressor, not an injury.  However, the Board finds that the regulation applies in the same manner. 

Since the award of service connection for PTSD in the May 2008 rating decision was based on official service department records, the provisions of 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) were for application and should have been considered by the RO.  The RO assigned the effective date based on the October 30, 2007 claim to reopen but the former May 2005 rating decision should have been reconsidered.  That is, this prior decision on service connection for PTSD is not final as it did not include a review of all of the Veteran's relevant service department records - in particular, the July 1970 Army Commendation Medal, which confirmed the Veteran's in-service PTSD stressors.  Under 38 C.F.R. § 3.156 (c), these records were a basis for reconsideration of the PTSD claim and a basis for the granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the original May 2005 PTSD claim.  The additional Army Commendation Medal records submitted falls into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's February 3, 2004 claim was therefore considered pending.  See 38 C.F.R. § 3.156(c); Vigil, 22 Vet. App. at 66-67. 

The Board also notes that a diagnosis of PTSD had been established at the time of the original claim.  While the May 2005 rating decision indicated that there was no diagnosis of PTSD, a PTSD diagnosis is reflected on a June 2004 VA examination. See 38 C.F.R. §3.156(c)(4).  Accordingly, the grant of service connection for PTSD is effective February 3, 2004, the date VA received the Veteran's original claim.  See Id.  §3.156(c)(3).


II.  Entitlement to an effective date prior to December 15, 2008, for the grant of a 100 percent rating for PTSD.

As noted above, the Veteran appealed the December 15, 2008, date of assignment of a 100 percent rating and argued that an earlier date was in order.  The Veteran was granted an increased rating that was effective the date of his claim for an increased rating.  The only way he could receive an earlier effective date (in the absence of CUE, which has not been contended) is if his entitlement to the higher rating was factually ascertainable within the year prior to the date that his claim was received.

However, the record provides no basis for the assignment of an earlier effective date for the award of a 100 percent rating for PTSD prior to December 15, 2008.  As noted above, the increased rating from 70 to 100 percent for PTSD was based on a VA examination in March 2009.  

The Veteran underwent a VA examination in May 2008, a year prior to the Veteran's increased rating claim of December 15, 2008.  The examiner noted that het Veteran recently experienced an acrimonious divorce.  He currently lived with his son and his son's wife.  His thought process and content were unremarkable.  He did not have hallucinations.  He was oriented to time, place and person.  He had nightmares 2 to 3 times a week and had problems falling asleep and staying asleep.  He did not have inappropriate behavior.  He had panic attacks once a month which required him to go to the emergency room often.  He had no suicidal or homicidal thoughts and was able to maintain personal hygiene.  There were no problems with activities of daily living.  His recent, remote and immediate memory was mildly impaired.  His symptoms of increased arousal were manifested by difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner noted that the Veteran experienced PTSD symptoms which were daily, chronic and severe.  He had never been able to establish a stable career, had difficulty in maintaining relationships with women and also struggled with alcohol and drug abuse.  The Veteran was unemployed as he was on Social Security Disability for degenerative disk disease and Lyme's disease.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The examiner noted that the Veteran's PTSD symptoms were chronic and severe.  He concluded that there was no total and occupational and social impairment due to PTSD signs and symptoms.

Under the general rating formula for mental disorders, a 70 percent rating for PTSD requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and the May 2008 VA examination show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene or disorientation to time or place.  Regarding social impairment, while the May 2008 VA examiner noted frequent marital conflict, the record indicates that the Veteran lived with his son and his son's wife.  He also communicated with the VA examiner in a coherent manner.  

Moreover, the medical evidence does not otherwise show that the Veteran suffered from total occupational impairment attributable solely to his service-connected PTSD within a year of the December 15, 2008 claim for an increased rating.  The May 2008 VA examiner specifically concluded that there was no total and occupational and social impairment due to PTSD signs and symptoms.  The Board notes that the assigned GAF score of 45 during this time period suggests the type of significant or serious impairment contemplated by the assignment of a 70 percent disability rating.

As such, the Board finds that prior to December 15, 2008, there is no evidence that the Veteran's PTSD warranted a rating in excess of 70 percent.  Thus, 38 C.F.R. § 400(o)(2) does not apply.

The Board also notes that the Veteran claims that the Veteran was found totally disabled for Social Security Administration (SSA) purpose in an August 2004 decision.  However, although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.


III.  Entitlement to a TDIU.

Since the Board has determined the Veteran's PTSD has been productive of total occupational and social impairment, warranting the assignment of a 100 percent evaluation, since December 15, 2008 this necessarily also means his PTSD precludes him from obtaining and maintaining substantially gainful employment so as to also warrant TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010). 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. §4.16(a).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  See 38 C.F.R. § 4.19 (2010). 

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel  recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of Special Monthly Compensation, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99. 

The Board therefore is also granting, rather than dismissing as moot, the TDIU claim since the total occupational and social impairment due to PTSD is also reason to grant a TDIU inasmuch as the severity of his PTSD precludes the Veteran from engaging in all forms of employment that are substantially gainful.  See Faust v. West, 13 Vet. App. 342   (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a) (7). 

With respect to the appropriate effective date to be assigned, the Board recognizes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and is part of a claim for increased compensation.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the filing of the increased rating claim for PTSD on December 15, 2008, also represents the filing date of a TDIU claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001) (explaining that the Board must consider all potential claims raised by the evidence and apply all relevant laws and regulations). 

As a TDIU claim is a type of claim for increased compensation, the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (1) (2010).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  See 38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §3.400(o) (2) (2010). 

Consistent with the findings made above, it was factually ascertainable as of December 15, 2008, that the Veteran was unemployable by virtue of his service-connected PTSD.  Specifically, in a December 2008 statement which accompanied the Veteran's claim for increase, a VA psychiatrist noted that the Veteran was "clearly unemployable" as a result of his PTSD. Additionally, the May 2009 VA examiner indicated that the Veteran's PTSD resulted in total and occupational and social impairment.

The Board is unable to locate any evidence indicating that an increase in the severity of the Veteran's PTSD warranting the assignment of a 100 percent rating was factually ascertainable prior to December 15, 2008.  Specifically, in a March 2004 VA treatment note, the Veteran reported not being able to work because of his chronic musculoskeletal symptoms.  Additionally, the May 2008 VA examiner determined that there was no total and occupational and social impairment due to PTSD signs and symptoms and that he was unemployed due to degenerative disk disease and Lyme's disease.  

In summary, resolving all reasonable doubt in the Veteran's favor, TDIU is granted with an effective date of December 15, 2008.  However, the Veteran is advised that regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (exclusions not factually applicable here), payment of monetary benefits based on increased awards of compensation, pension, may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2010). 


ORDER

An effective date of February 3, 2004 for the grant of entitlement to service connection for PTSD is granted.

Entitlement to an effective date prior to December 15, 2008, for the grant of a 100 percent rating for PTSD is denied.

Entitlement to a TDIU is granted effective date of December 15, 2008, subject to the law and regulations governing payment of monetary benefits. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


